UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 27, 2012 STEELCASE INC. Michigan 1-13873 38-0819050 (State or other jurisdiction (Commission File Number) (IRS employer identification number) of incorporation) 901 44th Street SE Grand Rapids, Michigan (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code: (616) 247-2710 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CRF 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On April 27, 2012, Steelcase Inc. (the “Company”) entered into a stock repurchase agreement with an independent third party broker under which the broker is authorized to repurchase up to $25 million of shares of the Company’s common stock on behalf of the Company during the period from April 27, 2012 through September 17, 2012, subject to certain price, market and volume constraints specified in the agreement.The agreement was established in accordance with Rule 10b5-1 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).The shares will be purchased pursuant to the Company’s previously announced share repurchase program and in a manner consistent with applicable laws and regulations, including the provisions of the safe harbor contained in Rule 10b-18 under the Exchange Act. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STEELCASE INC. Date:April 27, 2012 /S/ MARK T. MOSSING Mark T. Mossing Corporate Controller and Chief Accounting Officer (Duly Authorized Officer and Principal Accounting Officer)
